
	
		II
		110th CONGRESS
		2d Session
		S. 2945
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2008
			Mr. Voinovich introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend title VII of the Civil Rights Act of 1964, to
		  clarify that a discriminatory compensation decision or other practice occurs on
		  the date on which the aggrieved person knew or should have known that the
		  person was affected by the decision or practice, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Pay Act of
			 2008.
		2.Discrimination
			 in compensation because of race, color, religion, sex, or national
			 originSection 706(e) of the
			 Civil Rights Act of 1964 (42 U.S.C. 2000e–5(e)) is amended by adding at the end
			 the following:
			
				(3)For purposes of this section, an
				unlawful employment practice occurs, with respect to discrimination in
				compensation in violation of this title, on the date on which the aggrieved
				person knew or should have known that the person was affected by application of
				the discriminatory compensation decision or other practice
				involved.
				.
		3.Discrimination
			 in compensation because of ageSection 7(d) of the Age Discrimination in
			 Employment Act of 1967 (29 U.S.C. 626(d)) is amended—
			(1)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
			(2)by striking
			 (d) and inserting (d)(1);
			(3)in the third
			 sentence, by striking Upon and inserting the following:
				
					(2)Upon
					;
				and
			(4)by adding at the
			 end the following:
				
					(3)For purposes of this section, an
				unlawful practice occurs, with respect to discrimination in compensation in
				violation of this Act, on the date on which the aggrieved person knew or should
				have known that the person was affected by application of the discriminatory
				compensation decision or other practice
				involved.
					.
			4.Application to
			 other laws
			(a)Americans with
			 Disabilities Act of 1990The amendment made by section 2 shall
			 apply to claims of discrimination in compensation brought under title I and
			 section 503 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12111 et
			 seq., 12203), pursuant to section 107(a) of such Act (42 U.S.C. 12117(a)),
			 which adopts the powers, remedies, and procedures set forth in section 706 of
			 the Civil Rights Act of 1964 (42 U.S.C. 2000e–5).
			(b)Rehabilitation
			 Act of 1973The amendments made by section 2 shall apply to
			 claims of discrimination in compensation brought under sections 501 and 504 of
			 the Rehabilitation Act of 1973 (29 U.S.C. 791, 794), pursuant to—
				(1)sections 501(g)
			 and 504(d) of such Act (29 U.S.C. 791(g), 794(d)), respectively, which adopt
			 the standards applied under title I of the Americans with Disabilities Act of
			 1990 for determining whether a violation has occurred in a complaint alleging
			 employment discrimination; and
				(2)paragraphs (1)
			 and (2) of section 505(a) of such Act (29 U.S.C. 794a(a)) (as amended by
			 subsection (c)).
				(c)Conforming
			 amendments
				(1)Rehabilitation
			 Act of 1973Section 505(a) of the Rehabilitation Act of 1973 (29
			 U.S.C. 794a(a)) is amended—
					(A)in paragraph (1),
			 by inserting after (42 U.S.C. 2000e–5 (f) through (k)) the
			 following: (and the application of section 706(e)(3) (42 U.S.C.
			 2000e–5(e)(3)) to claims of discrimination in compensation); and
					(B)in paragraph (2),
			 by inserting after 1964 the following: (42 U.S.C. 2000d
			 et seq.) (and in subsection (e)(3) of section 706 of such Act (42 U.S.C.
			 2000e–5), applied to claims of discrimination in compensation).
					(2)Civil Rights
			 Act of 1964Section 717 of the Civil Rights Act of 1964 (42
			 U.S.C. 2000e–16) is amended by adding at the end the following:
					
						(f)Section 706(e)(3)
				shall apply to complaints of discrimination in compensation under this
				section.
						.
				(3)Age
			 discrimination in employment act of 1967Section 15(f) of the Age
			 Discrimination in Employment Act of 1967 (29 U.S.C. 633a(f)) is amended by
			 striking of section and inserting of sections 7(d)(3)
			 and.
				5.Effective
			 dateThis Act, and the
			 amendments made by this Act, take effect as if enacted on May 28, 2007 and
			 apply to all claims of discrimination in compensation under title VII of the
			 Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.), the Age Discrimination in
			 Employment Act of 1967 (29 U.S.C. 621 et seq.), title I and section 503 of the
			 Americans with Disabilities Act of 1990, and sections 501 and 504 of the
			 Rehabilitation Act of 1973, that are pending on or after that date.
		
